



COURT OF APPEAL FOR ONTARIO

CITATION:
Gordyukova v. Certas
    Direct Insurance Company, 2012 ONCA 563

DATE: 20120830

DOCKET: C55020

Rouleau, Watt and Epstein JJ.A.

BETWEEN

Julia Gordyukova

Applicant (Respondent)

and

Certas Direct Insurance
    Company
, The Dominion of Canada General Insurance Company and
The Financial Services Commission of Ontario

Respondents (
Appellants
)

Todd J. McCarthy, Frank A. Benedetto and Matthew J.
    Stepura for the appellant, Certas Direct Insurance Company

Stephen Scharbach for the appellant, Financial Services
    Commission of Ontario

J.A. Michael Wolfe for the respondent

Heard: June 25, 2012

On appeal from the order of the Divisional Court
    (Jennings, Pardu and Harvison-Young JJ.), dated November 8, 2011, with reasons
    by Jennings J. and reported at 2011 ONSC 6535.

Rouleau
    J.A.:

[1]

This is an appeal by Certas Direct Insurance Company (Certas) from the
    decision of the Divisional Court on judicial review. The court set aside a
    decision made by the Directors Delegate (the Delegate) of the Financial
    Services Commission of Ontario (FSCO). The issue on appeal is the
    interpretation of the limitation period provision set out in s. 281.1(1) of the
Insurance Act
, R.S.O. 1990, c. I-8.  Leave to appeal to this court was
    granted on February 7, 2012.

Facts

[2]

On November 9, 2001, the respondent was involved in a motor vehicle
    accident.  She subsequently applied for accident benefits from her insurer, the
    Dominion of Canada General Insurance Company (Dominion).  After mediation
    failed to settle a dispute over entitlement to certain medical benefits, the
    respondent, on September 16, 2002, issued a statement of claim. She sought
    damages for accident benefits, aggravated and punitive damages, a declaration
    that she is entitled to continued accident benefits in accordance with the
Statutory
    Accident Benefits Schedule

 Accidents on or after November 1, 1996
,
    O. Reg. 403/96, as amended (SABS), and costs.  That claim is currently
    scheduled to be heard in the Superior Court in November of this year.

[3]

On October 28, 2005, Dominion notified the respondent that she had
    exhausted her non-catastrophic limits for medical and rehabilitation benefits. 
    After her application for a determination of catastrophic impairment was
    rejected, the respondent took the matter to mediation.  When mediation failed,
    she commenced an arbitration proceeding at FSCO claiming entitlement to
    continued benefits based on her assertion that she had suffered a catastrophic
    impairment.  That application was filed on November 28, 2008.

[4]

On July 9, 2010, Certas, who by then had been found to be the priority
    insurer and had been added as a party, brought a motion seeking to have the
    arbitration stayed. Certas took the position that the catastrophic impairment
    arbitration should be added to the pending court action for accident benefits.
    The respondents position was that the two could proceed concurrently and
    independently of each other.

[5]

On July 30, 2010, a FSCO arbitrator ruled that the respondent could not
    proceed with both the arbitration and the Superior Court action.  There were
    issues common to both and allowing separate proceedings to go forward created a
    risk of inconsistent findings.

[6]

Certas argued the appropriate remedy was a stay of the arbitration.  It
    explained that that there were limitation problems if the respondent were to
    seek to add all of the claims now pending in the Superior Court to the recently
    launched arbitration.  There was, however, no problem having the issues raised
    in the arbitration proceeding decided as part of the pending Superior Court
    claim.

[7]

The FSCO arbitrator nonetheless ruled that the arbitration could proceed
    on the condition that the respondent discontinue the court action.  She could
    then add the claims made in the court action to the arbitration proceeding. 
    The FSCO arbitrator went on to specify that he had not ruled on the limitation
    issue raised by Certas. He held that, should Certas wish to raise it, the issue
    would be decided if and when the respondent chose to proceed by arbitration for
    all issues.

[8]

The respondent gave notice of her intention to discontinue the court
    action and proceed with arbitration. Certas brought a motion seeking a ruling
    on the limitation issue. It argued that arbitration of the respondents claim
    for income benefits, which was the subject of the court action, could not now
    be arbitrated as it was time barred. On October 22, 2010, the same FSCO
    arbitrator dealt with the limitation issue and rejected Certas submission. The
    FSCO arbitrator allowed the respondent to add all of the matters pending before
    the Superior Court to the arbitration proceeding.

[9]

Certas appealed that decision to the Delegate, arguing that the
    respondent could not, in effect, re-elect the mode of proceeding from the
    Superior Court to a FSCO arbitration some eight years after having commenced
    the court action.  Section 281.1(1) of the
Insurance Act
provides that
    an arbitration or a court action must be commenced within two years.  Once the
    claimant has chosen a forum and the two year limitation has elapsed, the
    claimant cannot change the route.

[10]

The
    Delegate allowed the appeal. In his reasons dated March 17, 2011, he determined
    that, although the
Insurance Act
allowed the claimant to choose
    whether to proceed either by arbitration or through the courts, once the two
    year limitation period expired, the claimant could not move a matter from one
    forum to the other.

[11]

The
    Delegate explained that precluding the addition of the court claim to the
    arbitration did not place the respondent in an impossible position.  He
    accepted Certas argument that the respondents claim of catastrophic
    impairment fell within her existing Superior Court claim for a declaration of
    entitlement to continued Accident Benefits.  In any event, even if it did not
    come within the existing claim, Certas confirmed that it did not object to the
    issue of catastrophic impairment being specifically added as an issue to be
    decided as part of the pending Superior Court action.

[12]

The
    Delegate therefore stayed the arbitration proceeding.

[13]

The
    respondent brought an application for judicial review.  The Divisional Court
    determined that the standard of review was reasonableness. It found the
    Delegates decision to be unreasonable and set it aside.

[14]

The
    court began by noting that the respondent had commenced both the arbitration and
    the court action within the limitation period.  The court went on to explain
    that the Delegates interpretation of s. 281.1(1) of the
Insurance Act
meant that the respondent, who had done all that was required of her with
    respect to the presentation of her claims, would be barred from proceeding with
    one or the other of her claims.  She would have to either abandon her claim for
    catastrophic impairment in the arbitration proceeding or her claim for
    replacement benefits in the Superior Court.  A decision requiring the
    respondent to abandon one or the other of her claims was unreasonable and
    placed her in an impossible position.

Analysis

[15]

The
    parties agree that the applicable standard of review before the Divisional
    Court was reasonableness.  This means that the Delegate was to be allowed a
    margin of appreciation in his decision-making. As set out by the Supreme Court
    of Canada in
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R.
    190, at para. 47:

Tribunals have a margin of appreciation within the range of
    acceptable and rational solutions.  A court conducting a review for
    reasonableness inquires into the qualities that make a decision reasonable,
    referring both to the process of articulating the reasons and to
    outcomes.  In judicial review, reasonableness is concerned mostly with the
    existence of justification, transparency and intelligibility within the
    decision-making process.  But it is also concerned with whether the
    decision falls within a range of possible, acceptable outcomes which are defensible
    in respect of the facts and law.

[16]

The
    issue on appeal is whether the Divisional Court erred in concluding that the
    decision of the Delegate was unreasonable.  Put another way, did the Delegates
    decision fall within the range of acceptable and rational dispositions.

[17]

In
    my view, the Divisional Court erred in its understanding of the effect of the
    Delegates decision and consequently erred in its conclusion that the
    Delegates interpretation of s. 281.1(1) of the
Insurance Act
was
    unreasonable.

[18]

The
    Delegates interpretation of s. 281.1(1) is owed deference.  The
Insurance
    Act
does not provide for an appeal from the Delegates decision. Further,
    interpreting the SABS provisions and s. 281.1(1) of the
Insurance Act
is at the core of the Delegates expertise.   As long as the interpretation
    given to these is within the range of reasonable interpretations and rational
    outcomes it ought not to be disturbed.

[19]

Section
    281.1(1) of the
Insurance Act
reads as follows:

A mediation proceeding
or
evaluation under section 280
    or 280.1
or
a court proceeding
or
arbitration under section
    281
shall be commenced
within two years after the insurers refusal to
    pay the benefit claimed. [Emphasis added.]

[20]

As
    explained by the Delegate, the use of the word or to separate each option and
    the use of the phrase shall be commenced means that if any one of the
    available options is going to be exercised, it must be pursued within the two
    year limit.
[1]


[21]

The
    conclusion that s. 281.1(1) requires applicants to choose a forum to dispute a
    benefit claim within the time limit and prevents them from initiating a
    proceeding in the other forum claiming the same benefit after expiry of the
    time limit is entirely reasonable.  It is also consistent with the general
    thrust of earlier decisions by FSCO, including
Mangat

v.

Non-Marine
    Underwriters, Lloyds London
, [2000] O.F.S.C.I.D. No. 144, and
Bolger
    v. CGU Insurance Co. of Canada
, [2003] O.F.S.C.I.D. No. 73.

[22]

If
    the Divisional Courts interpretation of s. 281.1(1) were adopted, nothing
    would prevent a claimant from deciding on the eve of trial to change fora and
    seek to have the matter heard by an arbitrator.  The court dates would likely
    be wasted, the matter would be delayed and the only potential sanction would be
    an order for costs of the discontinued proceeding.  There would also be a good
    deal of effort wasted by the parties in preparing for trial.  Similarly, the
    Divisional Courts decision suggests that a claimant could later discontinue an
    arbitration proceeding and issue a fresh statement of claim.

[23]

Certas
    acknowledged that the choice of forum - court or arbitration - always rests
    with the insured.  An insured is also at liberty to seek to have some issues
    determined by the court and other issues determined by arbitration.  What an
    insured cannot do is change forums after the expiry of the limitation period. 
    Problems such as those encountered in this case are exceptional and will only
    arise when a stay of the arbitration proceeding is sought in order to avoid the
    risk of inconsistent findings or to avoid duplication.

[24]

I
    agree with the Delegate that the difficulty in the present case only arose
    because the FSCO arbitrator who dealt with the July 30, 2010, motion, seeking
    to prevent the matter from proceeding in two different fora, had not considered
    the limitation period issue before deciding the consolidation issue.

[25]

As
    set out in
Mangat
,

where a motion to stay an arbitration is
    brought because of a concern that there may be conflicting findings or
    duplication, the arbitrator should consider several factors in deciding whether
    to grant an order staying the arbitration.  Among the factors to be considered
    are whether the claim in the court action is broad enough to include the
    benefits claimed in the arbitration proceeding and whether there is no
    obvious impediment to [the insured] adding the issues to the court action.  As
    explained by the Delegate, dealing with the limitation issues as part of the
    stay motion is required precisely to avoid placing the insured into an
    impossible situation.

[26]

In
    any event, the Delegates decision did not, as the Divisional Court held, put
    the respondent in an impossible position.  The Delegates decision made it
    clear that the respondents catastrophic impairment claim did not have to be
    abandoned: it would be decided as part of the pending Superior Court action.

[27]

As
    the Delegate explained, the respondents Superior Court action sought a
    declaration of entitlement to continued accident benefits. In the
    circumstances, this necessarily raised the issue of catastrophic impairment. 
    Even if he were wrong, Certas made it clear throughout the proceedings that it
    did not object to the catastrophic impairment issue being specifically added as
    an issue in the Superior Court action should the respondent wish to explicitly
    make the claim.

[28]

The
    respondent was and remains at liberty to have her claim for catastrophic
    impairment determined as part of the pending Superior Court action. The
    Divisional Court misapprehended the effect of the Delegates decision when it
    held otherwise. In all of the circumstances, the Delegates decision was
    reasonable and deserving of deference.

Conclusion

[29]

For
    these reasons, I would allow the appeal, set aside the order of the Divisional
    Court and restore the order of the Delegate.  As agreed by the parties, I would
    award Certas costs of this appeal and of the leave motion in the global amount
    of $6,500 plus H.S.T., but inclusive of disbursements.  I would also award
    Certas costs of the Divisional Court proceeding fixed in the amount of $3,500,
    inclusive of disbursements and applicable taxes.

Released: Aug. 30, 2012                              Paul
    Rouleau J.A.

PR                                                                    I
    agree David Watt J.A.

I
    agree Gloria Epstein J.A.





[1]
Other provisions in the
Insurance Act
extend the limitation period in
    specific circumstances.  None of these apply to this case.


